Citation Nr: 0837287	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to November 27, 2007 and in 
excess of 10 percent from November 27, 2007 onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the RO denied 
an increased (compensable) rating for the veteran's service-
connected bilateral hearing loss.  The veteran testified 
before the undersigned at a hearing held at the RO in April 
2007.  In February 2008, the RO granted the veteran a 10 
percent rating for bilateral hearing loss effective November 
27, 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an extraschedular rating for bilateral hearing 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 27, 2007, bilateral hearing loss is at 
most manifested by auditory acuity level I in the right ear 
and auditory acuity level VI in the left ear.  

2.  On VA examination on November 27, 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 30, 45, 65 
and 70, respectively; and in the LEFT ear 65, 60, 85 and 95, 
respectively.  The puretone threshold average in the right 
ear was 53 and in the left ear was 76.25.  Speech 
discrimination in the right ear was 100 percent and 96 
percent in the left ear.




CONCLUSIONS OF LAW

1.  Prior to November 27, 2007, the criteria for a 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2007).

2.  From November 27, 2007 onward, the criteria for a rating 
higher than 10 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in October 2003 and April 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased.  The veteran was informed that VA would obtain 
service treatment records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to submit evidence that would include evidence 
in his possession that pertained to the claims.  The notice 
included the provisions for rating the disability and for the 
effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)(evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).  

To the extent that the VCAA notice regarding the disability 
ratings came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing error was 
cured by content-complying VCAA notice after which the claim 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in June 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, the veteran clearly has demonstrated his 
actual knowledge of what is necessary for an increased 
rating.  This was shown at the time of his personal hearing 
in April 2007 as well as from various other letters that he 
submitted to VA.     

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a Board hearing at the RO in April 
2007.  The veteran was afforded VA audiological examinations 
in April 2003, January 2004, November 2005 and November 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Bilateral Hearing Loss

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The record contains private audiological evaluations, 
including ones dated in February 2006 and February 2007.  The 
associated hearing tests did not make use of the Maryland CNC 
speech discrimination test and thus, cannot be used in 
determining the severity of current bilateral hearing loss.  
See 38 C.F.R. § 4.85 (Examinations [for rating purposes] are 
conducted using the controlled speech discrimination tests 
(Maryland CNC), together with the results of the pure tone 
audiometry test).

Prior to November 27, 2007, the record contains VA 
audiological evaluations, dated in April 2003, January 2004, 
November 2005 and November 2007.  

In April 2003, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 20, 25, 55 and 60, respectively; and in the 
LEFT ear 55, 65, 80, and 90, respectively.  The puretone 
threshold average in the right ear was 40 and in the left ear 
was 73.  Speech discrimination in the right ear was 100 
percent and 96 percent in the left ear.

In January 2004, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 20, 30, 45 and 60, respectively; and in the 
LEFT ear 45, 55, 80 and 90, respectively.  The puretone 
threshold average in the right ear was 39 and in the left ear 
was 68.  Speech discrimination in the right ear was 100 
percent and 94 percent in the left ear.

In November 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 20, 30, 60 ad 70, respectively; and in the 
LEFT ear 60, 65, 85 and 90, respectively.  The puretone 
threshold average in the right ear was 45 and in the left ear 
was 75.  Speech discrimination in the right ear was 96 
percent and 88 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examinations in April 2003, January 2004 and November 2005 
yield a numerical designation of I for the right ear as the 
average puretone decibel loss of 39, 40 and 45 is in the 
ranges of between 0 to 41 and 42 to 49 average pure tone 
decibel loss, and the speech discrimination scores of 96 
percent and 100 percent are in the range of between 92 and 
100 percent speech discrimination.  For the left ear, the 
average puretone decibel loss of 68, 73 and 75 is in the 
ranges of between 66 to 73 and 74 to 81 average pure tone 
decibel loss, and the speech discrimination scores of 88 
percent, 94 percent and 96 percent are in the ranges of 
between 92 and 100 percent and 84 to 90 percent speech 
discrimination, which at maximum yields a numerical 
designation of III.

On VA examinations in April 2003 and November 2005, an 
exceptional pattern of hearing impairment in the left ear 
only is shown under 38 C.F.R. § 4.86 as the pure tone 
threshold at each of the four specified frequencies 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more.  On VA 
examinations in April 2003, January 2004 and November 2005, 
in both the right and left ear, the puretone threshold is not 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, and 55 decibels or more is not shown in the right 
ear at each of the four specified frequencies 1000, 2000, 
3000 and 4000 Hertz.  As for the left ear, under TABLE VIA, 
given that the puretone thresholds on VA examinations in 
April 2003 and November 2005 are 73 and 75 respectively, and 
in the range of 70 and 76, which yields a numerical 
designation of VI.  Given that VI is higher than numerical 
evaluation of III under TABLE VI, the numerical designation 
for the left ear is VI.  


Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and VI for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

For these reasons, prior to November 27, 2007, the 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

On VA examination on November 27, 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 30, 45, 65 
and 70, respectively; and in the LEFT ear 65, 60, 85 and 95, 
respectively.  The puretone threshold average in the right 
ear was 53 and in the left ear was 76.25.  Speech 
discrimination in the right ear was 100 percent and 96 
percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination in November 2007 yields a numerical designation 
of I for the right ear as the average puretone decibel loss 
of 53 is in the range of between 50 to 57 average pure tone 
decibel loss, and the speech discrimination score of 100 
percent is in the range of between 92 and 100 percent speech 
discrimination.  For the left ear, the average puretone 
decibel loss of 76 is in the range of between 74 to 81 
average pure tone decibel loss, and the speech discrimination 
score of 96 percent is in the range of between 92 and 100 
percent speech discrimination, which yields a numerical 
designation of II.

An exceptional pattern of hearing impairment in the left ear 
only is shown under 38 C.F.R. § 4.86 as the pure tone 
threshold at each of the four specified frequencies 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more.  In both 
the right and left ear, the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, and 55 decibels or more is not shown in the right 
ear at each of the four specified frequencies 1000, 2000, 
3000 and 4000 Hertz.  Thus, under TABLE VIA, given that the 
puretone threshold on VA examination in November 2007 is 
76.25 and if considered in the range beyond 76, can yield a 
numerical designation which can result in a 10 percent 
rating.    

Applying the results to TABLE VI, entering the numeral 
designations to TABLE VII, yields a disability rating not 
greater than 10 percent under Diagnostic Code 6100, effective 
November 27, 2007, the date of the VA examination that first 
revealed this degree of severity.  

For these reasons, from November 27, 2007 onward, the 
preponderance of the evidence is against the claim for a 
schedular rating higher than 10 percent for bilateral hearing 
loss and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Prior to November 27, 2007, a compensable schedular rating 
for bilateral hearing loss is denied.  

From November 27, 2007 onward, a schedular rating higher than 
10 percent for bilateral hearing loss is denied.  


REMAND

On VA examination in November 2007, the examiner was of the 
opinion that it is more likely than not that the veteran's 
hearing loss interferes with his employment as a trial 
attorney.  A deferred rating decision dated in January 2008 
indicated that a subsequent medical opinion was to be 
obtained.  A Memorandum from the RO dated in June 2008 
indicates that the claim was to be submitted for 
extraschedular  consideration.  In October 2008 written 
arguments, the veteran's representative states that all 
appropriate development was not accomplished as to this 
issue.   

In accordance with appropriate procedures, the case is 
REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

After taking all appropriate action, 
including seeking an addendum from the 
November 2007 VA examiner as to whether 
the veteran's bilateral hearing loss 
causes a marked interference with the 
veteran's employment as a trial attorney 
or obtaining other supporting evidence 
from the veteran, refer this case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of an 
extraschedular rating for bilateral 
hearing loss.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


